DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on August 1, 2022 has been entered. Claims 1-8 and 10-20 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on May 24, 2022.

Response to Arguments
Applicant’s arguments see page 7, filed August 1, 2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections have been removed based on the current claim amendments.
Applicant’s arguments, see pages 7-9, filed August 1, 2022, with respect to the rejections of previous claims 1-20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Allowable Subject Matter

Claims 1-8 and 10-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “estimating a location of a gurney in the one or more images based on an output of the trained machine learning model; applying one or more object recognition techniques to a portion of the one or more images corresponding to the location of the gurney to determine existence of the patient on the gurney including determining whether the patient exists of fails to exist on the gurney; storing data indicating presence of the patient in the medical treatment location based on determining whether the patient exists of fails to exist on the gurney” as the references only teach systems for patient and staff monitoring inclusive of features regarding learning and training of the system to discriminate between different objects and occupants, however, the references fail to explicitly disclose the process of training the system to specifically detect presence or absence of a patient on a gurney and the gurney location through tagging and analysis of multiple training videos as performed in the trained machine learning model for subsequent object recognition in conjunction with the remaining limitations of claim 1 regarding the process of context assessment.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 18 and 20, these claims recite limitations similar in scope to allowed base claim 1, and thus are allowed based on the same rationale as provided above.
In regards to dependent claims 2-8, 10-17, and 19, these claims depend from allowed base claims 1 and 18, and thus are allowed based on the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2008/0169931 A1– Reference is of particular relevance to the application as it discloses a bed exit and patient detection system especially adapted for use in the general medical or surgical floor area of a hospital or other healthcare facility as part of a vital signs monitoring system.
US 2017/0161443 A1 – Reference is of particular relevance to the application as it discloses a hospital operations system which centralizes, processes, prioritizes, and presents vast data generated by hospital systems and software applications and partially controls devices, alerts, and overall patient care within hospital systems for greater efficiency and provision of improved patient care, patient safety, and hospital efficiency beyond what currently exists. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619